Citation Nr: 0920510	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  08-17 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of frostbite 
to the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1950 to 
September 1952.  He served in Korea during the Korean War.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This office has a special processing unit 
for cold weather injury claims.  However, ultimate 
jurisdiction of the appeal was transferred to the RO in New 
Orleans, Louisiana, which is closer to the Veteran's domicile 
of record.

The Veteran testified at a Board videoconference hearing in 
August 2008 before the undersigned Veterans Law Judge.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is competent evidence showing that the Veteran has 
residuals of frostbite to the feet as the result of his 
combat-related military service in Korea.  


CONCLUSION OF LAW

Residuals of frostbite to the feet were incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Governing Law and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1153; 38 
C.F.R. §§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.   Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  Each disabling condition for 
which the Veteran seeks service connection must be considered 
on the basis of the places, types, and circumstances of 
service as shown by service records.  38 C.F.R. § 3.303(a).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In fact, the U.S. Court of Appeals for Veterans Claims 
(Court) has specifically held that a Veteran is competent to 
relate a lay description concerning the residual symptoms of 
an alleged cold-weather injury.  The Court stated that the 
Board could not simply ignore his statements, and if the 
Board determined that such evidence was not credible, they 
must provide adequate reasons and bases as to why they were 
discrediting it.  Goss v. Brown, 9 Vet. App. 109, 113 (1996).

In addition, if an injury or disease was alleged to have been 
incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
However, the provisions of 38 U.S.C.A. § 1154(b) do not 
establish a presumption of service connection, but eases the 
combat Veteran's burden of demonstrating the occurrence of 
some in-service incident to which the current disability may 
be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
That is, the statute provides a basis for determining whether 
a particular injury was incurred in service, but not a basis 
to link the injury etiologically to the current condition.  
Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. 
Brown, 9 Vet. App. 521, 523-24 (1996).  Service connection by 
way of the combat presumption may also be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b). 

Chronic fungal infection of the feet, disturbances of nail 
growth, joint pain, cold sensitization, peripheral 
neuropathy, numbness, and weakness may be signs and symptoms 
of residuals of a cold weather injury.  See VA Adjudication 
Procedure Manual, M21-1MR, Part I, Subpart iv, Chapter 4, 
Section E, Topic 21, Block c.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Frostbite Residuals

The Veteran contends that he has current residuals of 
frostbite to his feet as the result of his military service 
in Korea during the winter of 1951.  He reports that during a 
winter campaign against the enemy, supply trucks he was 
riding in would break down for hours in the severe cold 
without any heat.  He states that he was treated for 
frostbite to his feet by combat medics on several occasions.  
The condition would last for five to seven days.  Currently, 
the Veteran reports occasional pain, numbness, discoloration, 
tingling, swelling, and decreased sensation to the feet.  He 
generally indicates that he has experienced these symptoms on 
and off since his service in Korea over 50 years ago.  See NA 
Form 13055 dated in August 2006; Notice of Disagreement (NOD) 
dated in March 2007; VA Form 646 dated in June 2008; and 
August 2008 videoconference testimony.  

Service treatment records (STRs) are negative for any 
complaint, treatment, or diagnosis of a cold weather injury.  
However, certain STRs are not legible, since they appear to 
have been partially burned in a fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri in 
July 1973.  In any event, the Veteran states that he was 
treated in field hospitals by combat medics during service 
for his frostbite.  It is often the case that such service 
records from the field are not associated with his main 
records.  

His DD Form 214 and his service personnel records (SPRs) 
confirm that he received the Korean Service Medal and the 
Meritorious Unit Commendation.  He also participated in 
various offensives against the enemy, including an offensive 
in the winter of 1951.  His military occupational specialty 
(MOS) is listed as a cook, but this also involved driving a 
truck to resupply front line soldiers.  Although his service 
records and DD Form 214 do not reflect any awards that are 
conclusive proof of combat, they demonstrate that he at least 
performed in a theater of combat.  The RO also recently 
awarded him service connection for PTSD based on stressors 
incurred during the combat campaigns he participated in.  As 
such, the Board concludes that the Veteran engaged in what is 
essentially combat service in Korea.  More importantly, the 
Board finds that the Veteran's account of his cold weather 
exposure is consistent with his combat service.  Moreover, 
the Veteran is indeed competent to relate a lay description 
concerning the symptoms of a cold-weather injury during and 
after service.  Goss, 9 Vet. App. at 113.  There is no overt 
reason to doubt his credibility.  That is, the Board finds 
the history of a frostbite injury provided by the Veteran to 
be credible as to places, types, and circumstances of his 
service in Korea, and there is no evidence to rebut his 
assertions.  38 C.F.R. § 3.303(a).  Therefore, the Board 
concludes that there is satisfactory (credible) lay evidence 
of incurrence of a frostbite injury in service, despite 
official confirmation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  Although the combat presumption is in effect, the 
Veteran must still present evidence etiologically linking his 
frostbite injury in service to current residuals of a cold 
weather injury.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Cohen, 10 Vet. App. at 138.

Post-service, the Veteran stated at the hearing that he was 
treated for frostbite residuals within a year of service by a 
private physician, but these records are no longer available.  
He also asserts he was treated in 1979 and thereafter at 
various VA hospitals and clinics.  However, he first advised 
of this at the videoconference hearing, so the RO had no 
prior opportunity to secure these records.  Therefore, 
whether the Veteran is credible as to his allegations of 
post-service treatment for residuals of frostbite to the feet 
is unclear.  

Regardless, in September 2006, the Veteran underwent a VA 
cold weather injury protocol examination.  After discussing 
the Veteran's reported history of progressively worse pain, 
numbness, decreased sensation, and discoloration of the feet 
and toes over the years, the examiner then obtained X-rays of 
the lower extremities.  The X-ray report assessed that the 
distal tufts of several toes appear slightly resorbed which 
"could represent" a sequelae of frostbite.  Furthermore, 
upon physical examination of the Veteran's feet, the examiner 
noted that both feet were drier than normal, scaly, and had 
decreased sensation and vibration.  The examiner ultimately 
diagnosed the Veteran with residuals of a cold weather injury 
to the feet.  Notably, however, the examiner also documented 
diabetes mellitus since 1991.  

In any event, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110.  See Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is now well-settled that in order to be 
considered for service connection, a claimant must first have 
a current disability.  Here, the VA examiner clearly 
diagnosed the Veteran with current residuals of frostbite to 
the feet.  More importantly, there is competent medical 
evidence of a nexus (link) between his current residuals and 
credible allegations of in-service frostbite.  Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The Court has 
held that VA cannot reject a medical opinion simply because 
it is based on a history supplied by the Veteran and that the 
critical question is whether that history was accurate.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance 
on a Veteran's statement renders a medical report incredible 
only if the Board rejects the statements of the Veteran).  As 
discussed above, here the Board concludes his reported 
history of frostbite in Korea during the winter of 1951 is 
accurate.  Incidentally, there is also no suggestion of any 
intercurrent post-service frostbite exposure to explain his 
current residuals.  

And merely because frostbite was not formally documented 
during service or for many years thereafter, 
does not preclude service connecting it where, as here, there 
is probative medical evidence relating current residuals of 
frostbite to service.  See again 38 C.F.R. § 3.303(d); 
Combee, 34 F.3d at 1043.
  
Certainly then, resolving all reasonable doubt in the 
Veteran's favor, the evidence supports service connection for 
residuals of frostbite to the feet based on direct incurrence 
of this condition in service.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

That said, the Board must also note in closing that this 
decision in no way suggests that all of the Veteran's 
difficulties with his feet are the result of his military 
service.  In particular, as alluded to above, there is 
medical evidence revealing a diagnosis of diabetes mellitus 
since 1991.  In any event, the nature and extent of his 
current residuals of frostbite is not before the Board at 
this time.  Only when the RO rates this disorder will this 
become a pertinent consideration.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).


ORDER

Service connection for residuals of frostbite to the feet is 
granted.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


